DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3, 8, 12, 14-15, 18, 20, 23, 30, 37 and 48-52 of the claim set filed 18 June 2020, drawn to the elected invention, have been considered on the merits. 
Claims 1, 3, 8, 12, 14-15, 18, 20, 23, 30, 37 and 48-52 are rejected.
Election/Restrictions
Claims 53-55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant's election of Group I in the reply filed on 12 October 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy reflected in the statute so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or c1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 12, 15, 18, 30, 37, 48 and 51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims 1, 3, 8, 16, 21, 27, 32 and 35-36 of copending Application No. 16/639,305 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Instant claim 1 requires limitations included in claim 1 of the copending application.
Instant claim 3 requires limitations included in claim 3 of the copending application.
Instant claim 8 requires limitations included in claim 12 of the copending application. 
Instant claim 15 requires limitations included in claims 16 and 25 of the copending application. 
Instant claim 18 requires limitations included in claims 21 and 27 of the copending application. 
Instant claim 30 requires limitations included in claim 7 of the copending application. 
Instant claim 37 requires limitations included in claim 35 of the copending application. 
Instant claim 48 requires limitations included in claim 21 and 27 of the copending application. 
Instant claims 49, 51 and 52 requires limitations included in claim 32 of the copending application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Specification
          The disclosure is objected to because of the following informalities: the use of the term DNApac™ on page 26, line 26 is  trademark. There are 5 instances of this trademark which has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
For the ammonium ion on page 3 line 23, consider formatting the superscript for proper notation as NH4+.
Appropriate correction is required.
Claim Objections
Claim 48, 50-51 are objected to because of the following informalities:  in claim 50 , the language recites ‘wherein mobile phase comprises’. For clarity, consider rephrasing instead as ‘wherein the mobile phase’. In claim 48 and 51, the language recites ’with respect to mobile phase solvent composition’, respectively. For clarity, consider reciting as ’with respect to a mobile phase solvent composition’.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 12-15, 18, 20, 23, 49 and 50 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor or the applicant regards as the invention.
Claim 1 recites the limitations ‘one or more other nucleic acids’ and ‘one or additional nucleic acids’. It is unclear whether the limitations are interchangeable or are referring to distinct structures. In addition it isn’t clear how many nucleic acids are required. As a result, a person of ordinary skill wouldn’t be appraised of the scope of the invention. For purposes of compact prosecution at least one nucleic acid is required in claim 1. 
Claim 12 recites “the first solvent solution” and depends on claim 8, which makes the claim indefinite because the limitation is one of three alternative in claim 8 and therefore not necessarily required, i.e. in effect optional. As a result, it is unclear what the scope of claim 12 is when the other alternatives are selected. In addition, claim 12 recites the broad recitation “1mM – 100mM”, and the claim also recites “5mM-100mM, 5mM- 75mM, 5mM-50mM, 5mM-25mM, 5mM-lOmM, lOmM-25mM, 25mM-50mM, 25mM-75mM, 50mM-100mM or 75mM-100mM” which is the narrower statement of the range/limitation. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claim 12 is rejected under U.S.C. §112 (b). The claims dependent on claim 12 are indefinite at least because of their dependency on the indefinite claim 12. 
Claim 13 recites the limitation ‘one or more other nucleic acids’. Claim 13 depends on claim 1, which recites ‘one or more other nucleic acids’ and ‘one or additional nucleic acids’. It isn’t clear whether the limitations are interchangeable or are referring to distinct structures. In addition it isn’t clear how many nucleic acids are required. As a result, a person of ordinary skill wouldn’t be appraised of the scope of the invention. For purposes of compact prosecution at least one nucleic acid is required in claim 13.
Claims 14, 20 and 23 each independently recite  “triethylammonium salt , tetrabutylammonium salt, hexylammonium salt and dibutylammonium salt”. Claim 14, 20 and 23 also each recite “the triethylammonium salt is triethylammonium acetate (TEAA), the tetrabutylammonium is tetrabutylammonium phosphate (TBAP), the hexylammonium is hexylammonium acetate (HAA), or the dibutylammonium is dibutylammonium acetate (DBAA)” which is the narrower statement of the range/limitation. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 14 recites the limitation ‘the tetrabutylammonium” but only ‘tetrabutylammonium salt’ is claimed; ‘the hexylammonium’ but only ‘the hexylammonium salt’ is claimed; the dibutylammonium’ but only ‘dibutylammonium salt’ is claimed.  As a result, there is insufficient antecedent basis for  ‘the tetrabutylammonium’, ‘the hexylammonium’ and “the dibutylammonium’ limitations in the claim. 
Claim 15 recites “e.g., THF, DMSO, DMF, acetonitrile, acetone, etc.” Regarding claim 15, the phrase “e.g.”, that is, "for example” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 18 recites “the second solvent solution” and depends on claim 8, which makes the claim indefinite because the limitation is one of three alternative in claim 8 and therefore not necessarily required, i.e. in effect optional. As a result, it is unclear what the scope of claim 18 is when the other alternatives are selected. 
In addition, claim 18 recites the broad recitation “1mM – 100mM, and the claim also recites “5mM-100mM, 5mM- 75mM, 5mM-50mM, 5mM-25mM, 5mM-lOmM, lOmM-25mM, 25mM-50mM, 25mM-75mM, 50mM-100mM or 75mM-100mM” which is the narrower statement of the range/limitation. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claim 18 is rejected under U.S.C. §112 (b).  The claims dependent on claim 18 are indefinite at least because of their dependency on the indefinite claim 18. 
Claim 20 recites the limitation ‘the triethylammonium salt’ but only ‘the triethylammonium’ is claimed; ‘the dibutylammonium’ but only ‘dibutylammonium salt’ is claimed.  As a result, there is insufficient antecedent basis for ‘the hexylammonium’ and “the dibutylammonium’ limitations in the claim. 
Claim 49 recites the limitation ‘the concentration’. There is insufficient antecedent basis for this limitation in the claim.
Claim 49 recites ‘one or more ion pair’; but in Claim 1, only ‘two or more ion pairs’ are positively claim.  It isn’t clear how there is only one pair in claim 49 given that initially in claim 1 there are two more ion pairs in the mobile phase.
Claim 50 recites the limitation ‘the relative concentration’. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to 35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8, 12, 14-15 18, 20, 23, 30, 37 and 51-52 are rejected under 35 U.S.C. 102(a) as being anticipated by Kariko et al (US Publication 2016/0369243). 
Regarding claim 1, Kariko teaches a method of separating a nucleic acid (i.e. ribonucleic acid, abbreviated RNA) (see [0383], which recites “application of RNA to a reverse phase HPLC column that separates RNA” where HPLC stands for high-performance liquid chromatography which is a technique in analytical chemistry for separation, identification and quantification of components in a mixture, of which ion pair is a subset) from a mixture (which includes mRNA produced by polymerase transcription and a buffer system of triethylammonium acetate (TEAA) with an acetonitrile gradient) (see [0383], which recites “[b]uffer A contained 0.1 M TEAA and Buffer B contained 0.1 M TEAA and 25% acetonitrile. Columns were equilibrated with 38% Buffer B in Buffer A, loaded with RNA”) comprising one or more additional nucleic acids (i.e. ribonucleic acid, abbreviated RNA) or impurities (see [0128], which recites “mRNA used in the purified RNA preparations is purified to remove substantially, essentially, or virtually all of the contaminants, including substantially, essentially, or virtually all of the RNA contaminants”), comprising the steps: 
i. contacting a stationary phase (which corresponds to an alkylated polystyrene divinylbenzene column matrix, see [0383]) of a reverse phase chromatography (21 mm x 100 mm) column with the mixture; and 
ii. eluting the nucleic acid with a mobile phase (referred to as buffer system in [0383]) wherein the mobile phase comprises one or more solvents and two or more ion pairs (which corresponds to triethylammonium acetate (TEAA) and an acetonitrile gradient, see [0383])) such that the nucleic acid traverses the column with a retention time (see [0279], which recites “[i]dentities were verified by retention times and spectra”) that is different than one or more other nucleic acids of the mixture (see [0128], which recites “the mRNA is purified using on a polymeric resin substrate comprising a C18 derivatized styrene-divinylbenzene co-polymer and a triethylamine acetate (TEAA) ion pairing agent is used in the column buffer along with the use of an acetonitrile gradient to elute the mRNA and separate it from the RNA contaminants in a size-dependent manner” retention times are different because separation is successful).
Regarding claim 3, Kariko teaches the method of claim 1, wherein the stationary phase comprises particles (referred to as alkylated nonporous polystyrene-divinyl benzene (PS-DVB) copolymer microspheres in [0383]). 
Regarding claim 8, Kariko teaches the method of claim 1, wherein the mobile phase is one solvent (see [0384], which recites “~98% of the solvent volume can be removed”). 
Regarding claim 12, Kariko teaches the method of claim 8, wherein the first solvent solution (see [0384]) comprises one or more solvents (e.g. water) and one or more ion pair (which corresponds to the “triethylamine acetate (TEAA) ion pairing agent” in [0383]).
Regarding claim 14, Kariko teaches the method of claim 12, wherein the one or more ion pair is triethylammonium salt (which corresponds to the “triethylamine acetate (TEAA) ion pairing agent” in [0383], where a triethylamine acetate forms a triethylammonium salt and an acetate ion in solution).
Regarding claim 15, Kariko teaches the method of claim 12, wherein the first solvent solution comprises of one or more solvents selected from the group consisting of water (see [0384]), and acetonitrile which is polar aprotic solvent (see [0128], which recites “an acetonitrile gradient to elute the mRNA”).
Regarding claim 18, Kariko teaches the method of claim 8, wherein the second solvent solution comprises one or more solvents (e.g. water, see [0384]) and one or more ion pair (which corresponds to the “triethylamine acetate (TEAA) ion pairing agent” in [0383]).
Regarding claim 20, Kariko teaches the method of claim 18, wherein the one or more ion pair is triethylammonium ([0383], which recites “a buffer system of triethylammonium acetate (TEAA) with an acetonitrile gradient
Regarding claim 23, Kariko teaches the method of claim 1, wherein step (ii) comprises: 
passing a mobile phase through the column, wherein the mobile phase is a mixture of a first solvent solution (which corresponds to 38% Buffer B, see [0084]) and a second solvent solution (which corresponds to a linear gradient of increasing Buffer B to 55%, see [0084]), and wherein the first solvent solution and the second solvent solution independently comprise one or more ion pair consisting of: 
triethylammonium (see [0084], see also [0383], which recites “a buffer system of triethylammonium acetate (TEAA) with an acetonitrile gradient”). 
Regarding claim 30, Kariko teaches the method of claim 1, wherein the nucleic acid is RNA (see abstract). 
Regarding claim 37, Kariko teaches the method of claim 1, further comprising the step of isolating the nucleic acid (see [0108]). 
Regarding claim 51, Kariko teaches the method of claim 1, wherein said eluting is gradient (which corresponds to a linear gradient of increasing Buffer B to 55% , see [0084]) with respect to mobile phase solvent composition.
Regarding claim 52, Kariko teaches the method of claim 51, wherein said eluting is isocratic or gradient (which corresponds to a linear gradient of increasing Buffer B to 55% , see [0084]) with respect to the concentration of one or more ion pairs.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Kariko in view of Gjerde et al "(RNA Purification and Analysis: Sample Preparation, Extraction, Chromatography")
Regarding claim 48, Kariko teaches the method of claim 1. 
Kariko doesn’t teach a method including a step of eluting the nucleic acid with a mobile phase wherein said eluting is isocratic with respect to mobile phase solvent composition.
In the analogous art of providing methods of separating nucleic acids such as RNA, Gjerde teaches “isocratic separations are performed using an eluent at a constant or uniform concentration of eluent solution” (see page 164, section gradient formation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the eluent to be isocratic for into the method disclosed because it is desirable (simpler) to perform nucleic acid separations with single isocratic eluent (see page 164, section gradient formation, which recites “it is desirable (simpler) to perform nucleic acid separations with single isocratic eluent”). 
Regarding claim 49, the combination of Kariko and Gjerde teaches the method of claim 48, wherein said eluting is isocratic (see page 164, section gradient formation of Gjerde, which recites “it is desirable (simpler) to perform nucleic acid separations with single isocratic eluent”) or gradient (which corresponds to a linear gradient of increasing Buffer B to 55% , see [0084] of Kariko) with respect to the concentration of one or more ion pairs (triethylammonium (see [0084], see also [0383], which recites “a buffer system of Triethylammonium acetate (TEAA) with an acetonitrile gradient). 
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kariko and Gjerde and further in view of Ståhlberg et al ("Chromatography: liquid | Ion Pair Liquid Chromatography"). 
Regarding claim 50, the combination of Kariko and Gjerde teaches the method of claim 49.
The combination of Kariko and Gjerde doesn’t teach a method wherein a mobile phase comprises two ion pairs, and the relative concentration of the ion pairs is varied during an eluting step.
In the analogous art of providing ion pair chromatography methods for the separation of analytes, Stahlberg teaches method of separation including adding more than ion pair reagent (see page 677, Introduction to Ion Pair Chromatography section which recites “the main characteristic for (Ion Pair Chromatography) IPC is that an ion pair reagent is added to the mobile phase. The ion pair reagent is usually an alkyl sulfonate, an alkyl sulfate or an alkylammonium salt”) (see also page 682, type of analyte and ion pair reagent section, which recites “[u]nder the condition of identical mobile phase concentration of two ion pair reagent ions of different hydrophobicity, the more hydrophobic reagent ion gives a higher retention for an oppositely charged analyte”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate more than one ion pair reagent for the benefit of obtaining greater retention of an analyte in comparison to another which is desirable in separation thereof (see also page 682, type of analyte and ion pair reagent section). 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Shibue et al (“Effect of anionic ion-pairing reagent concentration (1-60 mM) on reversed-phase liquid chromatography elution behaviour of peptides”) teaches a method of separation an analyte applying reversed-phased liquid chromatography including the steps of (i) contacting a stationary phase ( see section 3.2 RP-HPLC stationary phase on page 3 and section 2.2 column and HPLC conditions on page 2) and (ii) eluting the analyte with a mobile phase including four ion-pairing agents (see section 3.3. on page 4, which recites “Fig. 1 illustrates the effect of increasing counterion hydrophobicity on the elution behavior of peptides 1–6 (all +4 net charge) at a constant concentration (20 mM) of each ion-pairing reagent. Ion-pairing reagent concentrations were expressed in mM versus percentage in order to be able to make a direct comparison of different reagents. From Fig. 1, all six peptides are well resolved in the presence of all four reagents”) .
Buszewski (“Hydrophilic interaction liquid chromatography (HILIC)—a powerful separation technique”) teaches method for separating using a chromatography column having a stationary phase where ion pair agents are added into (see page 243-243 which recites “[a] variety of stationary phases are presently available, with differences in surface chemistries, support material, carbon load, pore size, etc., whereas the characteristics of the mobile phase can be altered by changing the modifier, pH, temperature, or by adding ion pair agents. These parameters play important roles in the mixed-mode HILIC retention mechanism and can be flexibly tuned to suit specific separation problems.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9:30 A.M. to 5:30 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JONATHAN BORTOLI/         Examiner, Art Unit 1797  



/CHRISTINE T MUI/         Primary Examiner, Art Unit 1797